DETAILED ACTION
Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 07/01/2021 has been entered and fully considered by the examiner.

Examiner’s comments
In view of applicant’s amendments to claim 1, the interpretation of the term “a first optical arrangement” under U.S.C. 112(f) has been withdrawn.

Reasons for Allowance
Claims 1-5, 21, 22, 24-35, and 37-39 have been allowed over prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 21, and 26,, the prior art fails to anticipate and/or render obvious either solely or in combination “wherein the optical fiber drive shaft is coupled to the wavelength dispersive second arrangement such than the rotation of the optical fiber drive shaft causes the wavelength dispersive second arrangement to rotate about an axis that is substantially parallel to a central axis of the housing”.
Regarding independent claim 31, the prior art fails to anticipate, and/or render obvious either solely or in combination “wherein the diffractive optical element is rotated by a motor while the light is emitted from the distal end of the first transmissive optical element towards the diffractive optical element
Dependent claims 2-5, 22, 24, 25, 27-30, 32-35, and 37-39 depend upon allowable claims 1, 21, 26, and 31 and are considered to be allowable at least by virtue of their dependency upon an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793